PER CURIAM:
Christopher Wills, a federal prisoner, appeals the district court’s order denying his 18 U.S.C. § 3582(c)(2) (2000) motion for a reduction of sentence. Wills argued his sentence should be reduced in light of Amendment 599 affecting U.S. Sentencing Guidelines Manual § 2K2.4 (2000). We have previously addressed and rejected the issue now raised by Wills. See United *191States v. Wills, 34 Fed.Appx. 126 (4th Cir. 2002) (per curiam). Thus, this court’s pri- or holding is the law of the case, and Wills may not re-litigate that issue in this appeal. See United States v. Aramony, 166 F.3d 655, 661 (4th Cir.1999). Accordingly, we deny Wills’ motion for appointment of counsel and affirm the district court’s order for that reason. See United States v. Wills, No. 1:99-cr-00052-FNS-2 (D. Md. filed Mar. 23, 2006 & entered Mar. 24, 2006). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED.